ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_04_FR.txt. 326

OPINION DISSIDENTE DE M. AGO

1. Je regrette vivement de ne pas pouvoir joindre ma voix à celles des
juges qui ont souscrit au présent arrêt. Ce regret est d’autant plus réel que
je ne suis pas moins sensible que mes collègues au sentiment de frustration
que cause aux Nauruans la vision des conditions dans lesquelles se trouve
actuellement le territoire de leur petite île. Je souhaite moi aussi que ce
peuple puisse retrouver dans son pays d’origine des conditions de vie
favorables à son développement.

Mais ces réactions émotionnelles absolument justifiées ne doivent pas
nous faire perdre de vue que les questions qui se posent à nous dans ce
procès préliminaire sont des questions de droit très ponctuelles, et que
c’est dans le droit, et dans le droit seulement, qu’elles doivent trouver leur
réponse.

2. La raison qui m’améne à prendre la position que j’ai indiquée et à
rédiger cette opinion se résume a la constatation d’une contradiction
insurmontable entre deux faits. D’une part, il est un fait que le Gouverne-
ment de Nauru a engagé contre la seule Australie le procés destiné a faire
valoir ses prétentions à propos de la «remise en état» du territoire de son
pays. D’autre part, il est tout aussi incontestable que la Société des
Nations d’abord et l’Organisation des Nations Unies ensuite avaient
confié conjointement la tâche de l’administration de Nauru à trois
entités souveraines distinctes : le Royaume-Uni, |’Australie et la Nouvelle-
Zélande. Cette attribution était faite sur une base de parfaite égalité juridi-
que entre lesdites trois puissances. En fait, bien sûr, la part prise par l’une
d’entre elles, l’ Australie notamment, dans l’exercice des tâches à remplir
dans l'administration du territoire placé sous la tutelle conjointe de trois
Etats, pouvait être plus substantielle que celle des deux autres. Mais ce fait
ne pouvait en aucune manière affecter la situation fondamentale d’égalité
de droits et d'obligations des trois partenaires, situation qui, en outre, était
tout particulièrement garantie en ce qui concernait l’industrie extractive
du minerai de phosphate.

3. C’est au vu de la contradiction ci-dessus constatée que, parmi toutes
les exceptions préliminaires soulevées par l’Australie dans le présent
procès, j'ai estimé ne pas pouvoir éviter de relever la portée déterminante
de l’une d’elles : celle précisément qui se basait sur l’absence de la procé-
dure de deux des trois puissances auxquelles avait été conjointement
confiée la tutelle de Nauru. Je précise : de cette exception seulement, car
pour toutes les autres, je suis parfaitement d’accord avec la majorité de la
Cour pour les rejeter.

4. Les motifs pour lesquels le nouvel Etat indépendant de Nauru a
choisi de n’intenter le procès que contre la seule Australie m’échappent.

90
327 TERRES À PHOSPHATES À NAURU (OP. DISS. AGO)

L'arrêt auquel la présente opinion est jointe rappelle avec exactitude, à
son paragraphe 33, que le jour même de la proclamation de la République,
le chef principal et futur président de Nauru, M. DeRoburt, avait déclaré
à la presse:

«Nous maintenons à l’encontre de la Grande-Bretagne, de l’Aus-
tralie et de la Nouvelle-Zélande qu’elles doivent reconnaître la res-
ponsabilité de la remise en état d’un tiers de l’île. »

Dans ce même contexte, je voudrais aussi rappeler qu’en 1968 le même
M. DeRoburt avait pris l'initiative de proposer une réunion des représen-
tants des trois gouvernements qui avaient auparavant constitué ensemble
l’autorité administrante du territoire sous tutelle, avec des représentants
du Gouvernement nauruan

«en vue de mettre au point la meilleure formule d'aménagement
d’une piste d’atterrissage à titre de projet de remise en état et de déter-
miner dans quelle mesure les gouvernements participants seraient à
même d'offrir leurs concours financier et leur assistance technique à
cet effet » (mémoire de Nauru, vol. 4, annexe 76; les italiques sont de
moi).

5. Donc tout laissait penser que, si saisine de la Cour il devait y avoir,
celle-ci aurait lieu à l’encontre des trois Etats conjointement. A mon avis,
les conditions pour ce faire étaient réunies. La Nouvelle-Zélande et le
Royaume-Uni avaient, comme l’Australie, accepté la juridiction obliga-
toire de la Cour. Les termes de l’acceptation par la Nouvelle-Zélande
étaient, pour l'essentiel, les mêmes que ceux utilisés par |’ Australie. Quant
au Royaume-Uni, des divergences apparaissaient certes dans sa déclara-
tion, comparée à celle des deux autres pays. Mais, dans le cas où tant la
Nouvelle-Zélande que lAustralie auraient été parties au procès, il
n'aurait pas été trop audacieux de prévoir que le Royaume-Uni n'aurait
pas abandonné en l’occurrence ses deux anciens partenaires dans l’admi-
nistration de Nauru et dans l'exploitation de ses ressources minières. Très
vraisemblablement, il n’aurait donc pas soulevé, quant à lui seul, des
obstacles insurmontables. Ceci d’autant plus que la clause excluant de
l’acceptation de la juridiction obligatoire de la Cour internationale de
Justice les différends avec des Etats membres du Commonwealth
— clause insérée à l’origine dans la déclaration en prévision de la création
d’une cour spéciale pour le Commonwealth — pouvait facilement être
considérée comme dépassée, ladite prévision ne s’étant jamais réalisée.
Ajoutons que Nauru, tout en ayant été admis dans le Commonwealth,
l’avait été selon des conditions qui n’en faisaient pas un membre à part
entière.

6. Nauru aurait donc au moins eu toute raison d’essayer d’introduire
devant la Cour un procès contre les trois Etats concernés par la réclama-
tion qu’il entendait soulever.

Mais quelles qu’aient pu être les raisons qui l’ont porté à agir autre-
ment, le fait est là. Son gouvernement a choisi de n’intenter que contre la

91
328 TERRES À PHOSPHATES À NAURU (OP. DISS. AGO)

seule Australie le procès relatif à l’obligation, qu’il fait valoir, de la
«remise en état» de la partie de son territoire exploitée avant son indé-
pendance par les trois Etats qui avaient constitué l’«autorité adminis-
trante». Ayant agi de la sorte, le Gouvernement nauruan doit faire face
aux conséquences de ce choix. Il a ainsi placé la Cour devant une diffi-
culté, à mon avis, insurmontable : définir les obligations éventuelles de
l’Australie dans le domaine en question sans définir en même temps, auto-
matiquement, celles des deux autres pays qui ne sont pas parties au
procès. Car autrement elle dépasserait manifestement les limites de sa
juridiction.
L’arrét auquel la présente opinion est jointe admet expressément que:
«Dans la présente affaire, toute décision de la Cour sur l’existence
ou le contenu de la responsabilité qué Nauru impute à l’Australie
pourrait certes avoir des incidences sur la situation juridique des
deux autres Etats concernés... » (Par. 55.)

Je me réjouis de cette reconnaissance. Mais une fois que l’on y souscrit,
l’on ne peut pas croire échapper à ses conséquences par la simple asser-
tion que

«la Cour n'aura pas à se prononcer sur cette situation juridique pour
prendre sa décision sur les griefs formulés par Nauru contre l’Austra-
lie » (ibid. les italiques sont de moi).

En fait, c’est précisément en se prononçant sur ces griefs adressés à la
seule Australie que la Cour affectera, inévitablement, la situation juridique
des deux autres Etats, à savoir leurs droits et leurs obligations. Si la Cour,
lors de l’examen du fond de l’affaire, devait reconnaître cette responsabi-
lité et par conséquent se consacrer à déterminer la part de celle qui incom-
berait à l’ Australie, elle établirait indirectement par là que la partie
restante de cette responsabilité incomberait aux deux autres Etats. Même
si la Cour décidait, sur une base d’ailleurs fort discutable, de mettre à la
charge del’ Australie la totalité de la responsabilité en question, cette déci-
sion se répercuterait tout aussi inévitablement et de façon tout aussi inad-
missible sur la situation juridique de deux Etats qui ne sont pas parties au
procès. Dans un cas comme dans l’autre, l'exercice par la Cour de sa juri-
diction se trouverait privé de son indispensable base consensuelle.

Voilà les raisons qui m’ont amené à conclure que l’exception prélimi-
naire soulevée à ce sujet par l’ Australie était fondée et aurait dû être rete-
nue par la Cour.

(Signé) Roberto AGo.

92
